Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 1of 71

Oo fo INT DH On FP WY NF

NO wpPO NO NO NHN NO KN KN KD mR Re
SS nN HN Wn FP W NY KY CO OBO BOB NT HB WT FP WH YVNPY YH CO

 

 

Federal Public Defender
District of Arizona

Cary Sandman (AZ No. 004779)
Mridula S. Raman (NY No. 5103528)
Assistant Federal Public Defenders

407 W. Congress St., Suite 501
Tucson, Arizona 85701-1310
cary_sandman@fd.org
mridula_raman@fd.org

Tel: 520.879.7622

Facsimile: 520.622.6844

Counsel for Petitioner Juan Raul Navarro Ramirez

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

Juan Raul Navarro Ramirez,
Petitioner,
VS.
William Stephens, et al.,

Respondents.

 

 

AGN 3yV
Misc. Action No. 7:15-MC-1759

Motion to Stay Federal Habeas
Proceedings by Petitioner Juan Raul
Navarro Ramirez

Capital Case

Petitioner Juan Raul Navarro Ramirez, through counsel, hereby moves the

Court to stay his federal habeas proceedings until the Texas Court of Criminal

Appeals rules on his pending state-court appeal. The Court has discretion to stay

these proceedings, and due to the serious nature of the convictions and sentences in

this case, the complexity of the issues at stake, and the need for conservation of

judicial and counsel resources, a stay should be entered until the state-court

proceedings are resolved.

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 2 of 71

oOo Se HN DB AW FF WD NY

BO bP HN PO DP KN PO KO NO RRR Ree eee ee
So NY DBD A FSP WD HY KH DB Oo Coe ~s DB nN FP W NH YS CO

 

 

L This Court has discretion to temporarily stay these proceedings,
and it is in the interests of justice to do so.

This Court retains the discretion to stay federal proceedings, even in cases
affected by the Antiterrorism and Effective Death Penalty Act of 1996 (““AEDPA”).
Rhines v. Weber, 544 U.S. 269, 276 (2005); see also Air Line Pilots Ass’n v. Miller,
523 U.S. 866, 880 n.6 (1998) (quoting Landis v. North American Co., 299 U.S. 248,
254-55 (1936)) (stating that the “power to stay proceedings is incidental to the power
inherent in every court to control the disposition of the causes on its docket with
economy of time and effort for itself, for counsel, and for litigants”); 28 U.S.C.
§ 1651(a) (“The Supreme Court and all courts established by Act of Congress may
issue all writs necessary or appropriate in aid of their respective jurisdictions and
agreeable to the usages and principles of law.”). Here, a stay would be an equitable
remedy that furthers the interests of judicial economy, the resources of counsel for
both parties, and the public interest in the fair administration of justice.

Moreover, a limited stay in this case serves interests advanced by AEDPA—
comity and judicial economy—without unduly delaying proceedings. First, a stay
would allow the Texas state courts to decide Ramirez’s claims in the first instance.
See, e.g., Rhines, 544 U.S. at 276-77 (noting that AEDPA “encourages” petitioners
to raise claims in state court before raising them in federal court). Second, a stay
promotes judicial economy by avoiding parallel proceedings in state and federal
court, including litigation of related issues. Certainly, the state appellate court’s
ruling in this case will affect the claims litigated in the federal proceedings, and the
need for evidentiary development of those claims. And, any state-court relief could
moot some or all of the claims that are currently pending before this Court. In
addition, if the state court rules on merits of Ramirez’s claims, he will have
additional time available under the 28 U.S.C. § 2244(d) statute of limitations in
which to develop and raise claims before this Court. Consequently, this Court should

temporarily stay these federal proceedings to allow Ramirez to litigate these

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 3 of 71

Oo Oo JT NHN UA FSF WD NO

NO po VN WHO KH BD BD RO RO Rm ee Re eee ee eee ee
aos GN POUND Rl DN ISOC Oa ee lH

 

 

meritorious claims—claims which he had no opportunity to raise earlier—in state
court.

II. The facts in this case support the need for a stay of the proceedings.

In 2015, Ramirez’s state-court counsel filed a Chapter 64 motion for post-
conviction DNA testing in the state district court. (Ch. 64 Mot., Ex Parte Ramirez,
No. CR-0551-04-G, (370th Jud. Dist. Ct. Oct. 23, 2015).) During the pendency of
the Chapter 64 DNA proceedings, Ramirez’s federal habeas statute of limitations
was tolled. Hutson v. Quarterman, 508 F.3d 236, 240 (Sth Cir. 2007)(“This court
concludes that a motion to test DNA evidence under Texas Code of Criminal
Procedure article 64 constitutes “other collateral review” and thus tolls the AEDPA's
one-year limitations period under 28 U.S.C. § 2244(d)(1)). Following additional
briefing by both parties in the Chapter 64 proceeding, the court entered an order
denying the motion. (Order, Ex Parte Ramirez, No. CR-0551-04-G, (370th Jud. Dist.
Ct. June 7, 2017).) However, the court filed the order under an incorrect case
number, and also failed to serve Ramirez’s counsel with the order. Accordingly, both
state and federal counsel for Ramirez were unaware of this ruling, as was counsel
for Respondents in this matter. (See Email from Respondents, attached as Exhibit
A.) Although federal counsel was diligent in checking the state-court docket weekly
for an order, because the order was filed in the wrong case number and served to
incorrect email addresses, nothing appeared to alert counsel to the ruling.
Accordingly, no notice of appeal was timely filed. (See Affidavit of Kim Diulus,
attached as Exhibit C.)

When counsel for Respondents learned of the ruling and sent it to Ramirez’s
federal counsel in October 2018, counsel acted immediately to remedy the effects of
the court’s errors. After the state court was notified as to the problems with service
and notice of its earlier ruling, the state court then issued a superseding order on
October 31, 2018, that was properly filed and served. (See Ex Parte Ramirez, No.
CR-0551-04-G, Superseding Order Den. Pet’r’s Mot. for Forensic DNA Testing

3

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 4 of 71

oOo Oo IN DB A Ff WD NO

wo pp bP WN NO WH HP NO HNO wR eee eee eee eee eee le
oO NN UW FP W NY KY DOD CO Oo DT HR NH FP WD NYO KF OC

 

 

Under Chapter 64 of the Code of Criminal Procedure (370th Jud. Dist. Ct. Oct. 31,
2018) (finding that Ramirez’s state-court counsel had not been notified of a prior
dispositive order and that the order had been filed under an incorrect case number))
(attached as Exhibit B). Ramirez’s state-court counsel has now timely appealed that
denial (Not. of Appeal, Ex Parte Ramirez, No. CR-0551-04-G, (370th Jud. Dist. Dt.
Nov. 9, 2018)), and designated the record on appeal (Designation of Clerk’s Record
(370th Jud. Dist. Ct. Nov. 19, 2018)). That appeal is currently pending before the
Texas Court of Criminal Appeals.

Due to the actions of the lower state court in ruling on his DNA motion,
Ramirez is unsure at this time whether the 28 U.S.C. § 2244(d) statute of limitations
is stayed due to the ongoing state-court litigation, running at this time based on the
court’s October 31, 2018, superseding order, or expired. See, Huston, supra. Due to
this uncertainty, Ramirez’s counsel filed a federal habeas petition with supporting
exhibits on November 30, 2018 (ECF No. 24), just thirty days after the superseding
order was filed, to demonstrate continued diligence in pursuing relief. However, as
discussed above, both the claims and the evidence presented in Ramirez’s federal
proceedings may change or be mooted by the outcome of the pending state appeal.
Accordingly, it is in the best interests of the parties and the Court to stay these

proceedings until the state appellate court has ruled on Ramirez’s appeal.

/l

Hl

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 5 of 71

oO Oo HN HN WN Fe WD Ne

Po bNHO NO NO NO PO DYN BD DRO Rm Ree ee eee eee
“ao NN OH FP WY FY DOD ODO OB DT HR WA FBP W PO KY CO

 

 

TI.

Conclusion

For the preceding reasons, Ramirez respectfully requests that the Court grant

his motion to stay these proceedings until the state courts have decided the pending

appeal.

Respectfully submitted this 21st day of December, 2018.

JON M. SANDS

Federal Public Defender

Cary Sandman

Mridula Raman

Assistant Federal Public Defenders

/s/Cary Sandman

Cary Sandman
Attorney-in-Charge
Arizona Bar No. 004779
Pro Hac Vice

407 W. Congress, Suite 501
Tucson, Arizona 85701
Tel. 520.879.7622

Fax 520.622.6844

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 6 of 71

0 OY NH WH BR WwW HY BG

NO DO NY NHN NO NO YY DN Dw ee ee
oN TN ON RR WD NY YF CO OBO CO HN HN AH BR WH NY YF CO

 

 

CERTIFICATE OF SERVICE

I hereby certify that on this 21st day of December, 2018, I electronically
transmitted the attached document to the Clerk’s office using the CM/ECF System
for filing, and served a copy of the foregoing upon the Offices of the Texas Attorney

General, by United States Postal Service, at the following address:

Jennifer Morris

Assistant Attorney General
Office of the Attorney General
Capital Writ Section

P.O. Box 12548

Austin, TX 78711-2548

By: /s/ Tamelyn McNeill

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 7 of 71

EXHIBIT A

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 8 of 71

 

From: rr nnife

To: Cary Sandman

Ce: Jon Sands; Mridula Raman

Subject: Juan Raul Navarro Ramirez: order denying motion for DNA testing
Date: Thursday, October 25, 2018 11:56:24 AM

Attachments: i enyi : a

Mr. Sandman:

| have attached the state district court's June 7, 2017 order denying Ramirez’s motion for DNA
testing.

Have you seen this order and, if so, do you know when?
Best,

Jenny
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 9 of 71

EXHIBIT B
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 10 of 71

Electronically Filed

10/31/2018 3:53 PM

Hidalgo County District Clerks
Reviewed By: Alexandra Gomez

Cause No. CR-0551-04-G

Ex parte § In the District Court
, §
Juan Raul Navarro Ramirez, § 370" Judicial District
§
Petitioner § Hidalgo County, Texas

 

SUPERSEDING ORDER DENYING PETITIONER’S MOTION FOR
FORENSIC DNA TESTING UNDER CHAPTER 64 OF THE CODE OF
CRIMINAL PROCEDURE

 

Having considered the Defendant’s Motion for Forensic DNA Testing Under
Chapter 64 of the Code of Criminal Procedure and the Statc’s Response thercto,

the Court makes the following Findings of Fact and Conclusions of Law:
FINDINGS OF FACT

1, The Petitioner was convicted of Capital Murder and after the jury answered
“yes” to the future dangerousness and the anti-parties special issucs and “no”
to the mitigation special issue, this Court sentenced Petitioner to death.

2. On December 12, 2007, the Court of Criminal Appeals handed down an
unpublished opinion affirming Applicant’s conviction and death sentence as
to Count One, reversing the conviction as to Count Two on the ground of
double jeopardy, and vacating the judgment as to said count. Sec Ramirez v.
State, No. AP-75,167, 2007 Tex. Crim. App. Unpub. LEXIS 610 (Dec. 12,

2007).
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 11 of 71

Electronically Filed

10/31/2018 3:53 PM

Hidalgo County District Clerks
Reviewed By: Alexandra Gomez

3. On July 2, 2009, the Petitioner filed an application for a writ of habeas
corpus under Article 11.071 of the Texas Code of Criminal Procedure
challenging the legality of his conviction.

4, On January 20, 2015, this Court entered Findings of Fact, Conclusions of
Law, and a Recommendation that habeas relief be denied. _

5. On October 14, 2015, the Court of Criminal Appeals denied Petitioner’s
application for writ of Habeas Corpus

6. On October 21, 2015, the Petitioner filed a motion for forensic DNA testing
under Chapter 64 of the Texas Code of Criminal Procedure.

7. This court finds the affidavit provided by Marcicl Bocanegra as exhibit 6 of
petitioner’s motion is not credible. testimony from an accomplice that
exonerates a defendant without exposing the accomplice to further criminal
liability is to be viewed with suspicion. Drew v State, 743S.W.2d 207, 288
(Tex Crim. App. 1987).

8. This court also finds that the claim that Petitioner’s confession was false was
not supported by an assertion that proves Petitioner’s confession was
actually false rather than a showing that some minority defendant’s have
given false confessions. This court finds that petitioner has failed to prove
that his confession was false and as such for purpose of this motion the court

does not hold that the confession was false.
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 12 of 71

Reviewed By: Alexandra Gomez
| 9. Ms. Gutierrez testified that she did not recognize either State’s exhibit 211
or State exhibit 215 as the mask worn by petitioner. 31 R.R. 82-85.
10.This Court signed an order denying Petitioncr’s motion on June 7, 2017.
The Hidalgo County District Clerk attempted service through the Texas E-
file System on March 13, 2018. This Court finds that while notice was
attempted through the ‘Texas E-File System on March 13, 2018 by the
Hidalgo County District Clerk, such notice did not reach Petitioner’s
attorneys of record Jeremy Schepers and Erin Eckhoff. Upon review of the
digital envelope it appears the email addresses for Mr. Schepers and Ms.
Eckhoff were misspelled. The envelop shows that Order was sent and does
not show that the order was returned undclivered. However, the order was
also never opened by petitioner and the email addresses appear incorrect’,
This Court finds that Petitioner’s attorneys were not properly notificd that
the motion had been denied.
11.The order was incorrectly filed in the public docket under case number CR-

0551-04-G(1), It was not filed in the public docket for CR-0551-04-G, the

correct cause number, until sometime after October 23, 2018.

 

' Mr. Schepers’s email address misspells his surname as “Scheppers” and Ms. Eckhoff’s email
address misspells her surname as “Erkoff.”
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 13 of 71

Electronically Filed

10/31/2018 3:53 PM

Hidalgo County District Clerks
Reviewed By: Alexandra Gomez

CONCLUSIONS OF LAW

1, A motion may request forensic DNA testing only of evidence that (1) was
not previously subjected to DNA testing, or (2) although previously
subjected to DNA testing, can be subjected to testing with newer testing
techniques that provide a reasonable likelihood of results that are more
accurate and probative than the results of the previous test. See TEX. CODE
CRIM. PROC. art. 64.01(b) (2012).

2. In light of the significant evidence of the Petitioner’s guilt, the Petitioner has
not shown that he would not have been convicted based upon the results of
additional forensic DNA testing. Article 64.03 requires a convicted person
to establish by a preponderance of the cvidence that he would not have been
convicted if exculpatory results had been obtained through DNA testing.
TEX. CODE CRIM. PROC, art. 64.03(a)(2)(A) (2012). Exculpatory results that
would merely “muddy the waters” arc insufficient to show that the defendant
would not have been convicted. Kutzner v. State, 75 S.W.3d 427, 439 (Tex.
Crim. App. 2002). Given the testimony at trial that neither State’s exhibit
211, nor State exhibit 215 was the mask worn by the Pctitioner, exculpatory
results on said exhibits cannot prove by a preponderance of the evidence that
petitioner would not have been convicted. Further, Applicant has failed to

establish that the individual he is alleged to be must have been wearing
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 14 of 71

Electronically Filed

10/31/2018 3:53 PM

Hidalgo County District Clerks
Reviewed By: Alexandra Gomez

either State’s exhibit 211 or State exhibit 215. Three individuals entered the
little residence and only two masks were recovered. Applicant has failed to
make the requisite showing to require further DNA testing under Chapter 64
of the Code of Criminal Procedure.

3. Actual notice must be made on a party so that their rights can be preserved;
because Petitioner did not receive notice of the prior order, this Court is
issuing a superseding Order so as to allow the Petitioner an opportunity to
appeal the denial of his Chapter 64 Motion.

ORDER
The defendant’s motion for forensic DNA testing under Chapter 64 of the

Texas Code of Criminal Procedure is DENIED.

Having denied defendant’s motion for forensic DNA testing under Chapter
64 of the Texas Code of Criminal Procedure the State is not required to deliver the

alleged evidence to this court.

The Clerk of this Court is ORDERED to provide copies of this Order to

petitioner and the State.

SIGNED FOR ENTRY this __ / St Gay of Megtnlecr — 2018.

 

Judge Noe GohzaleZ
370" District Court
Hidalgo County, Texas
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 15 of 71

EXHIBIT C
 

Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 16 of 71

AFFIDAVIT OF KIM DIULUS

I, Kim Diulus, declare under penalty of perjury the following to be true to the best of my
information and belief:

1. Tama paralegal with the Federal Public Defender’s Office for the District of Arizona (“FPD”).

2. Iwas assigned to Juan Raul Navarro Ramirez’s federal habeas corpus case in 2015 upon the
FPD’s appointment by the United States District Court for the Southern District of Texas.

3. My duties as a paralegal with the FPD include obtaining case files from previous counsel and
assembling, summarizing, and organizing a complete record.

4. In addition to the duties outlined above, in 2016 I was tasked at the request of FPD counsel
with the weekly monitoring of the status of Mr. Ramitez’s Motion for Post-conviction DNA
Testing (“Chapter 64 motion”) filed on October 23, 2015 in the 370th Judicial District Court
Hidalgo County, cause number CR-0551-04-G.

5. Isearched Mr. Ramirez’s cause number on the Hidalgo County website criminal-records

section at https://pa.co.hidalgo.tx.us/Search.aspx?ID=100 regularly, usually not less than on a
weekly basis, to see if there was any change in the status of the Chapter 64 motion. Upon

completion of each search, I emailed FPD counsel to confirm that the Chapter 64 motion was
still pending before this Court. (See Exhibit C-1 (emails to FPD counsel).) Two of these emails
postdating June 2017. include a snapshot of the Hidalgo County docket for Mr. Ramirez’s case.
(Ex. C-1 at 1, 4.)

6. On Monday, October 22, 2018, I checked the status of Mr. Ramirez’s-case and observed that
the most recent docketed item was a proposed order filed on March 10, 2017 by the State of
_ Texas. (See Exhibit C-2 (Diulus internet search history).)

7. On October 25, 2018, I was notified by FPD counsel that they had received information from
the Assistant Attorney General assigned to Mr. Ramirez’s federal habeas case showing that
Mr. Ramirez’s Chapter 64 motion was denied on June 7, 2017. After I received this
information, I visited the Hidalgo County website and observed that both the order denying the
Chapter 64 motion and a notice of service, dated March 27, 2018, had been posted to the
website since my check of the website on October 22, 2018.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on the Bo *h of Oc tuber , 2018.

AC De : Sow Auditet:

“ ~“"Signafure Witness
Page | of 1

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 17 of 71

EXHIBIT C-1
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 18 of 71

From: Kim Diulus/AZE/09/FDO

To: Cary Sandman/AZF/09/FDO; Mridula Raman/AZF/09/FDO; Erin Land/AZF/09/EDO; Lamont Willlams/AZF/09/FDO;
Andrew Sowards/AZE/09/FOO; Tamelyn McNeill/AZF/09/FDO

Subject: Ramirez, Juan - no change In his docket as of today

Date: Monday, July 24, 2017 7:52:00 AM

 

OKE TO Kits BIULUS | WILL BE SENDING HER A COPY 0.
Setting Hearing, Signed. : os

   

 

   

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 19 of 71

From: Kim Diulus/AZF/09/FDO

To: Cary Sandman/AZF/09/EDO; Mridula Raman/AZF/09/FDO

Cc: Lamont Williams/AZF/09/FDO; Erin Land/AZE/O9/FDO; Andrew Sowards/AZE/09/FDO; Tamelyn
McNelll/AZF/09/FDO

Subject: Ramirez

Date: Monday, July 31, 2017 7:43:00 AM

 

No change on State Court docket re: DNA motion
No additional cases under Hutson v. Quarterman
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 20 of 71

From: Kim Diulus/AZF/09/FDO

To: Cary Sandman/AZF/09/EDO; Mridula Raman/AZF/09/EDO

Subject: Ramirez - no change to docket or to Hutson v. Quarterman case EOM
Date: Monday, August 7, 2017 7:26:00 AM

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 21 of 71

From: Kim Diutus/AZF/09/FDO :
Ta: Cary Sandman/A7F/0O/FDO; briduta Raman/AZF/09/F2O; Erin Land (AZ F/DS/EDO; Lamont Wiliams/AZE/OSVEDO} Andrew Sowards/A2F/09/FDO; Tamelyn McNei/AZF/OOUFDO
Subject: Ramirez, Juan - No Change on docket; No additional cases citing Hutson v. Quarterman
Date: Wednesday, August 23, 2017 2:20:00 PM
ET OS SS om meneame ST

 

 

   

LSP UTE 0 CUR EES FPR LL GUT BUI A TD Us rt ETO TY OPLAL gave NERDLY UrieS~ +

 

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 22 of 71

From: Kim_Diulus/AZF/09/FDO :

To: Cary Sandman/AZF/O9/FDO; Mridula Raman/AZF/Q9/FDO

Subject: Ramirez, Jaun - no change to docket or Hutson v. Quarterman research EOM
Date: Tuesday, September 5, 2017 12:51:00 PM

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 23 of 71

From: Kim Diulus/AZE/09/FDQ

To: Cary Sandman/AZF/09/FDO; Mridula Raman/AZF/O9/FDO

Subject: Ramirez, Jaun - no change to docket or Hutson v. Quarterman research EOM
Date: Monday, September 18, 2017 11:10:00 AM

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 24 of 71

From: Kim Dlulus/AZF/09/FDO

To: Cary Sandman/AZF/09/FDO; Mridula Raman/AZF/09/FDO
Subject: Ramirez - no change to docket or Hutson cases EOM
Date: Tuesday, October 10, 2017 9:56:00 AM

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 25 of 71

From: Kim Diulus/AZF/09/FDO

To: Modula Raman/AZF/09/EDO

Subject: No changes In docket or Hutson case for Ramirez EOM
Date: Monday, October 30, 2017 7:45:00 AM

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 26 of 71

From: Kim Diutus/A2ZF/09/FDO

To: Cary Sandman/AZF/O9/FDO; Mridula Raman/AZE/09/FDO
Subject: Ramirez docket no change; na change on Hutson case EOM
Date: Monday, November 6, 2017 8:00:00 AM

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 27 of 71

From: Kim Diulus/AZF/09/FDO

To: Mridula Raman/AZF/09/FDO

Subject: Ramlrez - no change to docket or Hutson cited cases EOM
Date: Monday, November 13, 2017 9:48:00 AM

 

10
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 28 of 71

From: Wuius/AZ Ei

To: Cary Sandman/AZF/O9/FDO; Mridula Raman/AZF/09/FDO
Subject: Ramirez - no change in state court docket or Hutson case EOM
Date: Monday, November 27, 2017 8:46:00 AM

 

11
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 29 of 71

From: im_Diu! ZE/O

To: Cary Sandman/AZF/09/FDO; Mridula Raman/AZF/09/FDO
Subject: Ramirez - no change in docket or action on Hutson case EOM
Date: Monday, December 4, 2017 10:19:00 AM

 

12
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 30 of 71

From: Kim Dlulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no change in state court docket; no new cases citing Hutson EOM
Date: Monday, December 11, 2017 8:46:00 AM

 

13
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 31 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no change to state court docket or cases citing Hutson EQM
Date: Tuesday, January 2, 2018 10:56:00 AM

 

14

 
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 32 of 71

From: Kim Diulus

To: Cary Sandman; Mriduta Raman

Subject: Ramirez - no change to state court docket, no additional cases citing to Hutson EOM
Date: Monday, January 8, 2018 11:19:00 AM

 

15
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 33 of 71

From: Kim Diulus

To: Cary Sandman; Mridula. Raman

Subject: Ramirez - no change to state court docket, no additional cases citing to Hutson EOM
Date: Tuesday, January 16, 2018 9:08:00 AM

 

16
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 34 of 71

From: Kim Diulus

To: Cary Sandman; MridulaRaman

Subject: Ramirez - no change on state court docket; no cases citing Hutson EOM
Date: . Monday, January 29, 2018 3:55:00 PM

 

17
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 35 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no change to state court docket, no additional cases citing to Hutson EOM
Date: Monday, February 12, 2018 10:44:00 AM

 

18
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 36 of 71

From: im Diuty:

To: Cary Sandman; Mridula Raman

Subject: Ramirez - No change to state court docket or to cases citing Hutson EOM
Date: Wednesday, February 21, 2018 1:23:00 PM

 

19
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 37 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - No change to state court docket; no new cases citing Huston EOM
Date: Monday, February 26, 2018 7:22:00 AM

 

20
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 38 of 71

From: Diulu

To: Cary Sandman; Mridula Raman

Subject: Ramirez - Nothing new on the state court docket, no additional cases citing Hutson EOM
Date: Monday, March 5, 2018 7:24:00 AM ,

 

21
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 39 of 71

From: Kim Diglus

To: . Cary Sandman; Mridula Raman

Subject: Ramirez - no change to state court docket; no cases citing Hutson EOM
Date: Monday, March 12, 2018 7:48:00 AM

 

22
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 40 of 71

From: Kim Blulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no change to state court docket; no new cases citing Hutson EOM
Date: Monday, March 19, 2018 8:25:00 AM

 

23
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 41 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramlrez - no change to state court docket, no new cases citing Hutson EOM
Date: Monday, March 26, 2018 8:22:00 AM

 

24
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 42 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez, Juan - No change to state court docket; no new cases citing Hutson EOM
Date: Monday, April 2, 2018 11:49:00 AM

 

25
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 43 of 71

From: Kim Dlulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no change to state court docket; no new cases citing Hutson EOM
Date: Monday, April 9, 2018 9:45:00 AM

 

26
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 44 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez ~ no change to state court docket; no new cases citing Hutson EOM
Date: Monday, April 16, 2018 7:24:00 AM

 

27
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 45 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no chg to state court docket; no additional cases citing Hutson EOM
Date: Monday, April 23, 2018 9:53:00 AM

 

28
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 46 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no change to state court docket; no new cases citing Hutson EOM
Date: Monday, May 7, 2018 7:22:00 AM

 

29
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 47 of 71

From: Klm Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no change to state court docket; no new cases citing Hutson EOM
Date: Monday, May 14, 2018 8:02:00 AM

 

30
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 48 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no change to state court docket; no new cases citing Hutson EOM
Date: Monday, May 14, 2018 8:02:00 AM

 

31
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 49 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no change to state court docket; no new cases citing Hutson EOM
Date: Tuesday, May 29, 2018 6:53:00 AM

 

32
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 50 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez ~ No changes to state court docket; no new cases citing Hutson EOM
Date: Monday, June 4, 2018 7:59:00 AM

 

33
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 51 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramlrez - no change to state court docket; no new cases citing Hutson EOM
Date: Wednesday, June 13, 2018 11:34:00 AM

 

34
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 52 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no change to state court docket; no new cases citing Hutson FOM
Date: Monday, June 18, 2018 2:35:00 PM

 

35
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 53 of 71

From: im Di

To: Cary Sandman; Mridula Raman

Subject: Ramirez - No change to state court docket; no new cases citing Hutson EOM
Date: Monday, June 25, 2018 11:40:00 AM

 

36
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 54 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - No change to state court docket; no new cases citing Hutson EOM
Date: Thursday, July 5, 2018 10:48:00 AM ‘

 

37
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 55 of 71

From: Kim _Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no chg to state court docket; no new cases citing Hutson EOM
Date: Monday, July 9, 2018 5:38:00 AM

 

38
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 56 of 71

From: Kim Diulus

To: Mridula Raman; Cary Sandman

Subject: Ramirez - no chg to state court docket; no new cases citing Hutson FOM
Date; Monday, July 16, 2018 7:16:00 AM

 

39
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 57 of 71

 

Kim Diulus

From: Kim Diulus

Sent: Monday, July 23, 2018 8:28 AM

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no change to state court dacket; no new cases citing Hutson EOM

40
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 58 of 71

 

Kim Diulus

From: Kim Diulus

Sent: Monday, July 30, 2018 3:35 PM

To: Cary Sandman; Mridula Raman

Subject: Ramirez - No change to state court docket; no new cases citing Hutson EOM

41
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 59 of 71

From: Kim Olulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez, Juan - no chg to state court docket; no new cases citing Hutson EOM
Date: Monday, August 6, 2018 3:31:00 PM

 

42
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 60 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez ~ no chg to state court docket; no new cases citing Hutson EOM
Date: Monday, August 13, 2018 7:45:00 AM

 

43
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 61 of 71

Kim Diulus

From: Kim Diulus

Sent: Monday, August 27, 2018 7:51 AM

To: Cary Sandman; Mridula Raman

Subject: Ramirez, Juan - no chg. to state court docket; no new cases citing Hutson EOM

44
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 62 of 71

Kim Diulus

 

From: Kim Diulus
Sent: Tuesday, September 4, 2018 8:09 AM
To: Cary Sandman; Mridula Raman ;

Subject: Ramirez, Juan - no change to state court docket; no new cases citing Hutson EOM

45
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 63 of 71

From: Kim _Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no chg to state court docket, no new cases citing Hutson EOM
Date: Monday, September 10, 2018 7:24:34 AM

 

46
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 64 of 71

Kim Diulus

 

From: Kim Diulus

Sent: . Monday, September 17, 2018 7:33 AM

Ta: Cary Sandman; Mridula Raman

Subject: Ramirez - no chg in state court docket; no new cases citing Hutson EOM

47
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 65 of 71

From: Kim Diglus

To: Cary Sandman; Mridula Raman

Subject: Ramirez - no change to state court docket; no new cases citing Hutson EOM
Date: Monday, September 24, 2018 7:39:20 AM

 

48
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 66 of 71

From: im Diuly:
To: Cary Sandman; Mridula Raman
Subject: Ramirez - no change to state court docket; see attached case citIng Hutson

Date: Monday, October 1, 2018 7:30:21 AM
Attachments: Crayton v Davis. pdf :

49
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 67 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez, Juan - no change In state court docket; no new cases citing Hutson EOM
Date: Tuesday, October 9, 2018 10:07:12 AM

 

50
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 68 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez No chgs to state court docket; no new cases citing Hutson EOM
Date: Monday, October 15, 2018 7:26:28 AM

 

51
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 69 of 71

From: Kim Diulus

To: Cary Sandman; Mridula Raman

Subject: Ramirez, Juan - no change to state court docket; no new cases citing Hutson FOM
Date: Monday, October 22, 2018 7:47:14 AM

 

52
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 70 of 71

EXHIBIT C-2
Case 7:18-cv-00386 Document 38 Filed on 01/09/19 in TXSD Page 71 of 71

ia 8102/S2/0L
VATe Wa sHl 9

ne)

Cre od

sBujss- = sua ADPAU

 

 

 

| ‘sayg-payse66ns uo uri’
[= :

 

 

(wos omyauPauUUOI Gam) YOMysUpBUUOI Gam TEE

(Bso"aungiysexey aww) aunquysexa} a
(aoB-unosewuaidns'wam) pnosawasdns ry

(wi0>" Srayneuosulod uoub|s) ssaynasuoswoyyuoubis 34

~ (sn xy “OB PpIY' o'ed).objepiy:05" red Bi

(AOB'syinoau) SUNODAL Ez

(wios'a]5006'smau) ajfoof-smau RS

(wos ajBooB-mmm) ajGoob =F

(WO WOMyaUpPaUUOD MMM) WOMIAUIDBUUOD 7A

(wio>‘adowayndwio> maw) adoyseyndwor Fy

(wos 3eqgo}eB-qnuyualp) saqqoheab-qnuyquaip &
qqonsb qnuyusl}>) Jaqqohab-qnuyualy

(Wos'smausq> MMM) SMAUSG> "Ey

(sn“ynodaweldnsauojulasea) YNOIaWeasdnsAUOJUlasED Fy.

hactpyrze ydsussvze) Pyxze' | dsusoyxze &

 

Dd SIYL "Sy

a a Sar

og

 

 

yoy yey & ff i
oby sae 7 He
oby syaam € BS

 

ean aac Ag mar,

 

 

 

 

    

SOPIOACY

 

 

 

 

“ypseas | Oe -

 
